DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	This Office Action is in response to the Amendment filed 25 July 2022. Claim(s) 1, 2, 8-13, 16-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 13, cancelled claim(s) 3-7,14,15 and new claim(s) 16-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered. 

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (1, 2) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,987,247 in view of Weiss (US 6,936,053) in view of Hee et al. (US 2010/0173866A1) in view of Yamamoto et al. (US 20070202186A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition the microcannula being extendable beyond the distal end of the trocar and a layer of material surrounding a lumen of the flexible hollow tube having a different index of refraction from an index of refraction of the flexible tube. In the same field of endeavor, trocar systems, eye treatment devices, Weiss teaches an apparatus including a trocar (6) .The shaft has proximal and distal ends and a lumen extending therebetween. A microcannula (7) is positioned in the lumen. The microcannula is capable of being extended beyond the distal end of the trocar (Fig.10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of U.S. Patent No. 10,987,247 with means to extend beyond the distal end of the trocar, as taught by Weiss, to facilitate providing optical means. Hee teaches a microcannula (1) formed of two or more elongated elements made of metal or polymeric material [0031]. The two or more elongated elements form a composite structure wherein the elements are adhered together or nested coaxially. An elongated element used to transport light via a layer of material forming a light guide that surrounds a lumen of the microcannula, i.e. an optical fiber. The optical fiber is may be formed of plastic, as evidenced in the embodiment of Fig. 3 [0031-0034, 0039]. It is known that plastic has a different index of refraction than metal. The optical fiber is capable of transmitting light coupled into a proximal end of the microcannula to a distal end of the microcannula during extension of the microcannula beyond a distal end of a trocar. It is noted that the light is not positively recited. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of U.S. Patent No. 10,987,247 with a layer of material in the form of an optical fiber with a different index of refraction from the flexible hollow tube, as taught by Hee, to provide light source means. With this modification, the layer of material of the concentric optical fiber is formed within the conduit which is a void space that extends from a proximal end to a distal end of the microcannula. In the same field of endeavor, trocar systems, Yamamoto teaches a microcannula being disposed within a trocar. The trocar being in the form of an access cannula (17 and 21) having the capability of puncturing a sclera of an eye [0050-0051]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of U.S. Patent No. 10,987,247, as taught by Yamamoto with means to puncture the sclera, to provide illumination to the scleral tissues during a procedure.
Claim(s) (1, 2) is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 40 of copending Application No. 16/757461 in view of Weiss (US 6,936,053) in view of Hee et al. (US 2010/0173866A1) in view of Yamamoto. Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition the microcannula being extendable beyond the distal end of the trocar and a layer of material within the flexible hollow tube having a different index of refraction from an index of refraction of the flexible tube. In the same field of endeavor, trocar systems, eye treatment devices, Weiss teaches an apparatus including a trocar (6) .The shaft has proximal and distal ends and a lumen extending therebetween. A microcannula (7) is positioned in the lumen. The microcannula is capable of being extended beyond the distal end of the trocar (Fig.10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of copending Application No. 16/757461 with means to extend beyond the distal end of the trocar, as taught by Weiss, to facilitate providing optical means. Hee teaches a microcannula (1) formed of two or more elongated elements made of metal or polymeric material [0031]. The two or more elongated elements form a composite structure wherein the elements are adhered together or nested coaxially. An elongated element used to transport light via a layer of material forming a light guide that surrounds a lumen of the microcannula, i.e. an optical fiber. The optical fiber is may be formed of plastic, as evidenced in the embodiment of Fig. 3 [0031-0034, 0039]. It is known that plastic has a different index of refraction than metal. The optical fiber is capable of transmitting light coupled into a proximal end of the microcannula to a distal end of the microcannula during extension of the microcannula beyond a distal end of a trocar. It is noted that the light is not positively recited. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of copending Application No. 16/757461 with a layer of material in the form of an optical fiber with a different index of refraction from the flexible hollow tube, as taught by Hee, to provide light source means. With this modification, the layer of material of the concentric optical fiber is formed within the conduit which is a void space that extends from a proximal end to a distal end of the cannula (Fig. 4A). In the same field of endeavor, trocar systems, Yamamoto teaches a microcannula being disposed within a trocar. The trocar being in the form of an access cannula (17 and 21) having the capability of puncturing a sclera of an eye [0050-0051]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of copending Application No. 16/757461, as taught by Yamamoto with means to puncture the sclera, to provide illumination to the scleral tissues during a procedure.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2007/0202186A1, “Yamamoto”) in view of Murakami in view of Weiss (US 6,936,053) in view of Hee et al. (US 2010/0173866A1).
Regarding claims 1, 2 and 13, Yamamoto discloses an apparatus including a trocar (21; Fig. 7) having a shaft [0051].The shaft has proximal and distal ends and a lumen extending therebetween. A flexible composite microcannula [0051] is positioned in the lumen and has an outer diameter less than an inner diameter of the lumen of the trocar. The composite microcannula has an outer diameter and flexural rigidity that is capable of enabling the microcannula to follow a Schlemm’s canal, wherein the microcannula is sized for access into the suprachoroidal space [0051]. However, Yamamoto does not disclose that the trocar has a rigid shaft or has a distal end shaped for tissue penetration, a layer of material, the microcannula being extendable beyond the distal end of the trocar and a layer of material within the flexible hollow tube having a different index of refraction from an index of refraction of the flexible tube.
Murakami teaches a device that includes a trocar (1; Fig. 2) that includes a rigid shaft [0048, 0051-0052].The shaft has proximal and distal ends and a lumen extending therebetween. The distal end is shaped for tissue penetration (2; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trocar of Yamamoto with the trocar, as taught by Murakami, as this modification involves the simple substitution of one trocar for another for the predictable result of providing a trocar for an ophthalmic procedure. 
In the same field of endeavor, trocar systems, eye treatment devices, Weiss teaches an apparatus including a trocar (6) .The shaft has proximal and distal ends and a lumen extending therebetween. A microcannula (7) is positioned in the lumen. The microcannula is capable of being extended beyond the distal end of the trocar (Fig.10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of Yamamoto with means to extend beyond the distal end of the trocar, as taught by Weiss, to facilitate providing optical means. 
In the same field of endeavor, penetrating systems, Hee teaches a microcannula (1) formed of two or more elongated elements made of metal or polymeric material [0031]. The two or more elongated elements form a composite structure wherein the elements are adhered together or nested coaxially. An elongated element used to transport light via a layer of material forming a light guide that surrounds a lumen of the microcannula, i.e. an optical fiber. The optical fiber is may be formed of plastic, as evidenced in the embodiment of Fig. 3 [0031-0034, 0039]. It is known that plastic has a different index of refraction than metal. The optical fiber is capable of transmitting light coupled into a proximal end of the microcannula to a distal end of the microcannula during extension of the microcannula beyond a distal end of a trocar. It is noted that the light is not positively recited. The microcannula may be sized with a diameter and flexural rigidity to be capable of gaining access to the suprachoroidal space or following Schlemm’s Canal [0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of Yamamoto with a layer of material in the form of a plastic optical fiber with a different index of refraction from the flexible hollow tube, as taught by Hee, to provide light source means. With this modification, the layer of material of the concentric optical fiber is formed within the conduit which is a void space that extends from a proximal end to a distal end of the microcannula (Fig. 3).

Allowable Subject Matter
Claim(s) 8-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose an insert slidably coupled to the handpiece, a wire passing through the hollow tube, wherein a first end of the wire is attached to the handpiece and a second end of the wire is attached to the insert.
Claim(s) 16-20 are allowed. The prior art of record does not disclose or suggest an apparatus including a trocar, a composite microcannula, an actuator and an insert slidably coupled to a handpiece, a hollow tube attached to the actuator, a wire passing through the hollow tube, a first end of a first end of the wire attached to the handpiece and a second end of the wire attached to the insert, in combination with the other claimed elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer et al. (US 2014/0378960A1) discloses a light guide. Shipp (US 5,263,937) discloses a trocar including a microcannula that is capable of extending beyond the distal end of the trocar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771